Citation Nr: 0028852	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an effective date earlier than September 5, 
1997, for the assignment of a compensable rating for hiatal 
hernia with deformity of the duodenal bulb.

Entitlement to an effective date earlier than September 5, 
1997, for the assignment of a 30 percent evaluation for 
sinusitis with rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1958 to October 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1994 and later RO decisions that granted 
service connection for a right knee disability and assigned a 
zero percent evaluation, effective from October 20, 1970, and 
a 10 percent evaluation, effective from September 24, 1991; 
granted service connection for hiatal hernia with deformity 
of the duodenal bulb and assigned a zero percent evaluation, 
effective from February 24, 1993, and a 30 percent 
evaluation, effective from September 5, 1997; and increased 
the evaluation for sinusitis with rhinitis from 10 to 
30 percent, effective from September 5, 1997.  In July 1998, 
the Board denied the veteran's appeal for an effective date 
earlier than September 24, 1991 for a compensable evaluation 
for the right knee disability.

In July 1998, the Board also remanded the issues of 
entitlement to increased evaluations for hiatal hernia with 
deformity of the duodenal bulb and sinusitis with rhinitis.  
In correspondence from the veteran and his representative, 
received in August and September 1998, the veteran withdrew 
his appeal for increased evaluations for hiatal hernia with 
deformity of the duodenal bulb and sinusitis with rhinitis, 
each rated as 30 percent disabling, effective from September 
5, 1997, but he continued to disagree with the evaluations 
assigned for these conditions prior to September 5, 1997.  
Hence, the Board has classified the issues for appellate 
consideration as shown on the first page of this decision.  
AB v Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The November 1994 RO rating decision granted service 
connection for hiatal hernia with deformity of the duodenal 
bulb and assigned a zero percent evaluation for this 
condition, effective from February 24, 1993.

2.  In February 1995, the veteran submitted a notice of 
disagreement with the evaluation assigned for the GI 
disorder; a statement of the case was sent to him in March 
1995; and he submitted a substantive appeal in March 1995.

3.  On September 5, 1997, the veteran submitted a claim for a 
higher rating for the GI disorder.

4.  On October 1, 1997, the veteran underwent a VA medical 
examination to determine the severity of his GI disorder; a 
February 1998 RO rating decision increased the evaluation for 
the GI disorder from zero to 30 percent, effective from 
September 5, 1997.

5.  Symptoms of hiatal hernia with deformity of the duodenal 
bulb warranting a compensable evaluation are not demonstrated 
prior to the veteran's VA medical examination on October 1, 
1997.

6.  The unappealed June 1977 RO rating decision, denying an 
increased evaluation for sinusitis with rhinitis, is final.

7.  A summary of the veteran's VA hospitalization from April 
15 to 17, 1992 shows that he underwent septoplasty and 
intranasal polypectomy with antral lavage for sinusitis and 
nasal polyps.

8.  On November 25, 1992, the veteran submitted a claim for 
increased compensation requesting an increase evaluation for 
the sinusitis with rhinitis.

9.  The November 1994 RO rating decision denied an increased 
evaluation for the sinusitis with rhinitis, rated as 
10 percent disabling; a timely notice of disagreement was 
filed and the claim has been developed for appellate review 
and pending since.

10.  The veteran underwent a VA medical examination on 
October 1, 1997 to determine the severity of his sinusitis 
with rhinitis; the February 1998 RO rating decision increased 
the evaluation for this condition from 10 to 30 percent, 
effective from September 5, 1997.


2.  Symptoms of sinusitis with rhinitis that warrant a rating 
in excess of 10 percent are not demonstrated within the year 
prior to November 25, 1992 or until the veteran's VA medical 
examination on October 1, 1997. 


CONCLUSIONS OF LAW

1.  During the period prior to September 5, 1997, the 
criteria for a compensable rating for service-connected 
hiatal hernia with deformity of the duodenal bulb were not 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.400, 4.7, 4.114, Code 7346 (1999).

2.  The criteria for a rating higher than 10 percent during 
the period prior to September 5, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 4.7, 4.97, Code 6501, effective prior to October 7, 
1996; Code 6510, effective prior to and as of October 7, 
1996; and Code 6522, effective as of October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Rating for Hiatal Hernia 
with Deformity of the Duodenal Bulb for the Period Prior to 
September 5, 1997.

The November 1994 RO rating decision granted service 
connection for hiatal hernia with deformity of the duodenal 
bulb based on service medical records.  A zero percent 
evaluation was assigned for this condition under diagnostic 
code 7346, effective from February 24, 1993, stated to be the 
date of claim.

In February 1995, the veteran submitted a notice of 
disagreement with the evaluation assigned for the GI 
disorder.  A statement of the case was sent to him in March 
1995, and he submitted a substantive appeal in March 1995.

During private hospitalization in February 1991, an upper 
gastrointestinal series was negative and the veteran was 
described as well nourished.  

VA and private medical reports show that the veteran was 
treated and evaluated extensively for various conditions in 
the 1990's.  The more salient medical reports with regard to 
the claim being considered in this section of the Board's 
decision are discussed in the following paragraphs.

VA outpatient records in the early 1990s contain no specific 
references to findings of hiatal hernia.  In February 1995, 
the veteran underwent a VA medical examination.  His abdomen 
was benign.  A GI condition was not found.  During VA 
outpatient visits in mid-1995, the veteran was counseled as 
to his diet, on account of diabetes mellitus, a nonservice-
connected disorder.  No references were made to his 
gastrointestinal disability.  He did complain of epigastric 
burning after meals during an outpatient visit in July 1995, 
reporting that he was worse on medication.  The abdomen was 
described as benign; his weight was measured as 228 pounds.  
A change of medication was recommended.  Although GERD 
(gastroesophageal reflux disease) was shown as a continuing 
problem during 1996 outpatient visits, no specific complaints 
or findings relating thereto were recorded.  

In December 1996, the veteran underwent a VA general medical 
examination.  The list of medical problems provided by the 
veteran to the examiner did not include hiatal hernia.  The 
abdominal examination was unremarkable.  A GI condition was 
not found.

On September 5, 1997, the veteran again claimed an increased 
evaluation for hiatal hernia with deformity of the duodenal 
bulb.

On October 1, 1997, the veteran underwent a VA medical 
examination to determine the severity of his GI disorder.  It 
was noted that he had been treated since service with over-
the-counter antacids, from which he obtained most of his 
relief.  At that time, he complained of retrosternal and 
epigastric burning pain daily, with onset of symptoms being 
about an hour after meals.  He also had nocturnal 
regurgitation about once every 2 to 3 months, but no 
vomiting, with this symptoms improved by elevation of the 
head of his bed.  He denied dysphagia, odynophagia, episodes 
of food impaction or knowledge of anemia.  His weight was 
reported to fluctuate; at the time of examination he weighed 
234 pounds and was described as well developed, mildly obese 
and fairly healthy looking.  Examination of the abdomen was 
reported to be entirely unremarkable.  The impression was 
that the symptoms and available lab data were most consistent 
with a long history of "poorly controlled" gastroesophageal 
reflux disease.  

The February 1998 RO rating decision increased the evaluation 
for the hiatal hernia with deformity of the duodenal bulb 
from zero to 30 percent, effective from September 5, 1997.

The veteran in essence claims that he is entitled to an 
effective date earlier than September 5, 1997 for the 
assignment of a 30 percent evaluation for hiatal hernia with 
deformity of the duodenal bulb.  Both this claim and the 
claim discussed in section II of this decision are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptoms combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Code 7346.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date of receipt of the claim or it is the date 
entitlement arose or the date of receipt of the claim, 
whichever is later.

The November 1994 RO rating decision granted service 
connection for hiatal hernia and assigned a zero percent 
evaluation, effective from February 24, 1993, construed as 
the date of claim.  The grant of service connection was based 
primarily on service medical records that showed the veteran 
had a GI disorder.  The evidence then of record did not 
support the assignment of a compensable rating for the GI 
condition under diagnostic code 7346.

The February 1998 RO rating decision increased the evaluation 
for the GI disorder from zero to 30 percent, effective from 
September 5, 1997 based on clinical findings in the report of 
the veteran's VA medical examination on October 1, 1997.  The 
Board observes that the effective date of the increased 
evaluation under the above criteria should have been October 
1, 1997 rather than September 5, 1997 because the evidence 
does not show entitlement to this evaluation prior to October 
1, 1997.  The effective date is based on the veteran's 
original claim and not the claim for increase received in 
September 1997 because the veteran appealed the evaluation 
assigned for the GI disorder in the November 1994 RO rating 
decision and this appeal is still pending.  Currently before 
the Board is the issue of the proper rating to be assigned 
during the period prior to the effective date of the award of 
a 30 percent rating.

While the veteran's contentions have been carefully 
considered, a longitudinal review of all the medical evidence 
in the file does not show symptoms of hiatal hernia with 
deformity of the duodenal bulb from the date of the award of 
service connection until October 1, 1997 that support the 
assignment of a compensable evaluation for this condition 
under diagnostic code 7346.  As noted above, the veteran 
rarely sought medical care for this condition during this 
period, and did not voice complaints of at least 2 of the 
symptoms noted above, which would warrant the assignment of a 
10 percent rating.  Abdominal examination was repeatedly 
described as being normal and there is no indication 
whatsoever of any impairment of health attributable to the 
hiatal hernia.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than September 5, 1997 for the assignment of a 30 percent 
evaluation for hiatal hernia with deformity of the duodenal 
bulb, and the claim is denied.  Nor does the evidence show 
manifestations of the service-connected GI disorder 
warranting a compensable rating for this condition for a 
specific period or a "staged rating" at any time since the 
effective date of the claim and prior to September 5, 1997.  
Fenderson v. West, 12 Vet. App. 119 (1999).


II.  Entitlement to a Rating Greater than 30 Percent for 
Sinusitis with Rhinitis During the Period Prior to September 
5, 1997.

A June 1977 RO rating decision, in part, denied an increased 
evaluation for sinusitis with rhinitis, then rated as 
10 percent disabling.  The veteran was notified of the 
determinations in June 1977 and submitted correspondence that 
was received in June 1997 expressing dissatisfaction with the 
June 1977 RO rating decision.  In a letter dated in July 
1977, the RO asked the veteran to indicate the particular 
determination in the June 1977 RO rating decision that he 
disagreed with.  A review of the record does not show that 
the veteran replied to this correspondence or otherwise 
appealed the June 1977 RO rating decision, denying an 
increased evaluation for the sinusitis with rhinitis.

The veteran's claim for an increased rating for sinusitis 
with rhinitis has been pending since November 1992.  As noted 
above, he has withdrawn an appeal of the issue of a rating 
greater than 30 percent, effective September 5, 1997, but 
argues, in effect, that the 30 percent rating should be 
retroactive to the date of claim.  

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claim 
being considered in this section of the Board's decision are 
discussed in the following paragraphs.

A summary of the veteran's VA hospitalization from April 15 
to 17, 1992 shows that he underwent septoplasty and 
intranasal polypectomy with antral lavage for chronic 
sinusitis and nasal polyps.  VA medical reports of his 
postoperative treatment in April and May 1992 show that he 
was last seen on May 26, and at that time his nasal cavity 
was clear and he had excellent airway.

In December 1994 the veteran was treated for nasal infection; 
he had a 3 week history of nasal congestion, with a 
yellowish, thick discharge but no fever.  The nasal mucosa 
were swollen and the area was tender.  The assessment was 
acute sinusitis and an antibiotic was prescribed.  

The veteran underwent examination on an outpatient visit in 
February 1995.  Sinus series revealed chronic changes in the 
maxillary sinuses.  The assessment was sinusitis.  The record 
reflects that the veteran had numerous VA outpatient visits 
in 1995 and 1996.  While medication refills for treatment of 
sinusitis with rhinitis were furnished, there are few 
references to this disability.  Examination of the ears, nose 
and throat was reported to be negative, other than on the 
visit above.

The veteran underwent a VA medical examination in December 
1996.  He gave a history of chronic rhinitis.  No 
abnormalities of the respiratory system were found.  The 
impression was chronic rhinitis.

On September 5, 1997, the veteran submitted another claim for 
an increased evaluation for sinusitis with rhinitis.

On October 1, 1997, the veteran underwent a VA medical 
examination to determine the severity of his sinusitis with 
rhinitis.  He claimed that since his surgery in 1992, he had 
had drainage and headaches, but essentially had not been 
treated.  He denied the use of any medication.  He complained 
that he was "stopped up" continually and could not breathe, 
except rarely, through the right side of his nose.  Physical 
examination and a CT scan were conducted, following which the 
impressions were listed as:  chronic severe allergic rhinitis 
with secondary polyposis; and involvement of the ethmoid and 
maxillary sinuses with polypoid mucosa and probably some 
secondary infection.  

The February 1998 RO rating decision increased the evaluation 
for this condition from 10 to 30 percent, effective from 
September 5, 1997.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

A noncompensable evaluation is warranted for chronic 
pansinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent rating requires moderate 
chronic maxillary sinusitis manifested by a discharge, 
crusting or scaling and infrequent headaches.  A 30 percent 
evaluation requires severe chronic frontal sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and a purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Code 6510, effective 
prior to October 7, 1996.

The regulations for the evaluation of sinusitis and rhinitis 
were revised, effective October 7, 1996.  61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

A noncompensable evaluation is warranted for chronic 
pansinusitis sinusitis with only X-ray manifestations.  A 
10 percent rating requires one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
30 percent evaluation requires 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Code 6510, effective as of October 7, 1997.

A 10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  38 C.F.R. § 4.97, Code 6501, effective 
prior to October 7, 1996. 

As noted above, the regulations for the evaluation of 
rhinitis and sinusitis were revised, effective October 7, 
1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  Hence, the 
criteria that is to the advantage of the veteran will be 
applied.  

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under diagnostic code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 
30 percent rating requires polyps.  38 C.F.R. § 4.97, Code 
6522.

Separate evaluations may not be assigned for the sinusitis 
and rhinitis unless there are separate and distinct symptoms 
for each condition.  38 C.F.R. § 4.14 (1999).

The June 1977 RO rating decision denied an increased 
evaluation for the veteran's sinusitis with rhinitis then 
rated 10 percent, and the veteran did not appeal this 
determination.  Hence, this decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

A review of the documents in the veteran's claims file does 
not show receipt of correspondence from him indicating an 
intent to request a higher rating for the sinusitis with 
rhinitis after the June 1977 RO rating decision until the 
claim that he submitted on November 25, 1992.

The November 1994 RO rating decision denied an increased 
evaluation for the sinusitis with rhinitis, then rated 
10 percent, and the veteran appealed.  The February 1998 RO 
rating decision increased the evaluation for sinusitis with 
rhinitis from 10 to 30 percent, effective from September 5, 
1997.  A longitudinal review of the evidence in the veteran's 
claims file does not show symptoms of sinusitis or rhinitis 
warranting a rating in excess of 10 percent or the assignment 
of another separate 10 percent under the applicable 
diagnostic codes, noted above, effective prior to or as of 
October 7, 1996, until the VA medical examination on October 
1, 1997.  As noted above, the veteran has required very 
little treatment.  Although he has been followed by VA 
extensively for a variety of disabilities, on most occasions 
no upper respiratory complaints were noted and examination of 
the nose and throat was within normal limits.  One exception 
was during a acute episode of sinusitis, which was treated 
with antibiotics.  Prior to the October 1997 VA examination 
report, there is no evidence of sinusitis which could be 
considered as "severe," nor frequently incapacitating 
episodes, prolonged antibiotic treatment, evidence of nasal 
polyps or more than a brief period of a thick mucopurulent 
discharge.  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an effective 
date earlier than September 5, 1997 for the assignment of a 
30 percent evaluation for sinusitis with rhinitis.  
Since the preponderance of the evidence is against the claims 
for effective dates prior to September 5, 1997, for the 
assignment of 30 percent ratings for hiatal hernia with 
deformity of the duodenal bulb and sinusitis with rhinitis, 
the benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's hiatal hernia with deformity of the duodenal 
bulb did not warrant a compensable rating during the period 
prior to September 5, 1997; the appeal of this issue is 
denied.

A rating higher than 10 percent not warranted for sinusitis 
with rhinitis for the period prior to September 5, 1997; the 
appeal of this issue is denied.


		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals

 

